PER CURIAM.
Plaintiff’s goods were delivered by the carrier defendant short on August 21, 1917. This action was begun September 29, 1919. The only question at bar is whether the trial court erred in refusing permission for the jury to declare whether a reasonable time for the delivery of the goods missing had or had not expired before September 29, 1917.
[1] We held in First National Bank v. Pipe, etc., Co., 273 Fed. 105, that where the facts are clearly .established, or are undisputed on admitted, reasonable time is a question of law, and therefore to be decided by the court. Of course, there are circumstances when the answer to the query of reasonable time depends upon conflicting facts, and even conflicting opinions. For an example, see Goddard v. Crefield Mills, 21 C. C. A. 530, 75 Fed. 818.
In this case there are no disputed facts at all. Indeed, the only thing unknown in the whole story as told in our previous decision is how, when, and where plaintiff’s goods disappeared from the carrier’s custody. Under such circumstances it was for the court to say when the reasonable time expired, and when, therefore, the two-year period of limitation began to run. In the case first above cited we pointed out that to call the determination of such a question a matter of law is not, perhaps, strictly logical, but it is at all events thoroughly understood.
[2] We agree with the trial judge that a reasonable time for the delivery of these goods expired more than two years prior to the institution of action. Therefore the judgment is affirmed, with costs.

£59For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes